Pratt, J.
The plaintiff was in default in serving his case, and, as a condition of opening such default and permitting him to serve his case, he was required to give security for costs.
The alleged agreement upon the part of the defendant’s counsel to permit plaintiff to serve his case after the expiration of the time, was not in writing, and is denied, and the court at special term has held that no such agreement was made. It was competent for the court in granting an order that was asked for as a favor, to impose a reasonable condition, and we cannot say that requiring the plaintiff to give security was unreasonable.
Order affirmed, with ten dollars costs.